 


 HCON 106 ENR: Authorizing the use of Emancipation Hall for a ceremony to present the Congressional Gold Medal collectively to the members of the Office of Strategic Services.
U.S. House of Representatives
2018-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Fifteenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and eighteen 
H. CON. RES. 106 


February 28, 2018
Agreed to
 
CONCURRENT RESOLUTION 
Authorizing the use of Emancipation Hall for a ceremony to present the Congressional Gold Medal collectively to the members of the Office of Strategic Services. 
 
 
1.Use of Emancipation Hall for ceremony to present the Congressional Gold Medal to the Office of Strategic Services 
(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on March 21, 2018, for a ceremony to present the Congressional Gold Medal collectively to the members of the Office of Strategic Services (OSS), in recognition of their superior service and major contributions during World War II.  (b)PreparationsPhysical preparations for the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.  
 
Clerk of the House of Representatives.Secretary of the Senate.
